Citation Nr: 1708166	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) and anxiety disorder without agoraphobia prior to April 26, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to December 1974.  He had service in the Republic of Vietnam.  The Veteran received the Combat Infantryman's Badge and the Army Commendation Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which assigned a 10 percent evaluation for PTSD and anxiety disorder without agoraphobia effective August 25, 2010.  The Veteran timely appealed the decision.  In a June 2015 rating decision, the RO increased the Veteran's rating for PTSD and anxiety disorder without agoraphobia to 50 percent effective April 26, 2012.

The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  The competent and probative evidence shows that from August 25, 2010 to February 21, 2011, the Veteran's PTSD and anxiety disorder without agoraphobia symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The competent and probative evidence shows that from February 22, 2011 onward, the Veteran's PTSD and anxiety disorder without agoraphobia symptoms have been most closely approximating occupational and social impairment with reduced reliability and productivity.

3.  The competent and probative evidence shows that the Veteran's service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating, but not higher, for PTSD and anxiety disorder without agoraphobia have been met from August 25, 2010 to February 21, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DC) 9411-12 (2016).

2.  From February 22, 2011, the criteria for a 50 percent schedular rating, but not higher, for PTSD and anxiety disorder without agoraphobia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411-12.

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher evaluations for his service-connected PTSD and anxiety disorder without agoraphobia.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows that he is entitled to staged disability ratings of 30 percent and 50 percent.  The evidence also shows that the Veteran's claim for TDIU is not warranted.  The reasons for these findings follow.

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Duty to Notify

The claim arises from disagreement with the initial rating following the grant of service connection.  The U.S. Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

B.  Duty to Assist

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for mental disorders in November 2010 and April 2012.  The examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Rating Analysis for Mental Disorders

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's disabilities that affect the level of occupational and social impairment, including, if applicable, those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 5th ed.) (2013) (DSM-5) and the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

Under the General Rating Formula for Mental Disorders, occupational and social impairment for a 10 percent schedular rating is contemplated as being "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication."  38 C.F.R. § 4.130, DC 9411-12. 

A 30 percent schedular rating is warranted for:

[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent schedular rating is warranted for:

[o]ccupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent schedular rating is warranted for:

[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Veteran, his spouse, and his son are competent to give evidence of symptoms observable by their senses.  The Board finds the Veteran's spouse and son credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an increased evaluation is generally the "date of receipt of the claim [for increase] or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  An effective date may be assigned during the one-year period prior to the date of the claim for an increased rating if, during that period, it became "factually ascertainable that an increase in disability had occurred," pursuant to § 5110(b)(2) and § 3.400(o)(2).  

The Veteran's service-connected PTSD and anxiety disorder without agoraphobia are currently assigned (1) a 10 percent schedular rating from August 25, 2010 to April 25, 2012 and (2) a 50 percent schedular rating from April 26, 2012 onward.

After reviewing the pertinent medical and lay evidence, the Board finds that the Veteran's PTSD and anxiety disorder without agoraphobia symptoms (1) meet the criteria for a 30 percent schedular rating, but not higher, from August 25, 2010 to February 21, 2011 and (2) meet the criteria for a 50 percent schedular rating, but not higher, from February 22, 2011 onward.  See 38 C.F.R. § 4.130, DC 9411-12.


A.  Rating of 30 Percent from August 25, 2010 to February 21, 2011

The Board finds that the Veteran's PTSD and anxiety disorder without agoraphobia symptoms meet the criteria for a 30 percent schedular rating, but not higher, from the date of his claim (August 25, 2010) to February 21, 2011.

The November 2010 compensation and pension (C & P) (contract) examiner explicitly found that the Veteran's symptoms were transient in nature and decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress.  In September 2010, the Veteran's physician at VA indicated that the Veteran takes daily medication to prevent panic attacks.  

Furthermore, medical records in November and December 2010 did not indicate that the Veteran's mood was depressed, or that he exhibited symptoms of memory loss.  During November and December 2010 visits to VA, the Veteran's mood was neutral or slightly anxious.  The November 2010 C & P examiner stated that the Veteran's mood reflected some underlying anxiety.  The examiner's tests do not reflect evidence of memory loss.

However, the Veteran's other symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks commensurate with a disability picture of 30 percent-namely, his panic attacks, anxiety, and chronic sleep impairment.  The November 2010 C & P examiner noted the Veteran's panic attacks occurring one or two times per month, his anxiety, and his sleep problems and nightmares.  In addition, in September 2010, the Veteran's physician at VA noted the Veteran's reports of multiple panic episodes and history of anxiety.

It can be concluded that the Veteran's chronic sleep impairment would lead to an occasional decrease in work efficiency.  It can also be concluded that his sleep impairment, panic attacks, and anxiety would lead to intermittent periods of inability to perform occupational tasks.

The Board notes that during multiple visits to VA in November and December 2010, the Veteran reflected normal conversation and proper self-care, and that the November 2010 C & P examiner found his speech to be fluent, clear, and linear.  However, a disability picture can meet 30 percent despite a veteran generally functioning satisfactorily per the General Rating Formula for Mental Disorders.  Additionally, not all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).

When, like here, there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, despite the evidence that suggests a mild, or 10 percent schedular rating, the Board resolves doubt in the Veteran's favor and finds that his disability picture more nearly approximates the criteria for a rating of 30 percent from August 25, 2010 to February 21, 2011.  38 C.F.R. § 4.7.

The Board notes that the evidence does not show symptoms of the severity, duration, or frequency as to cause occupational and social impairment with reduced reliability and productivity from August 25, 2010 to February 21, 2011.  The November 2010 C & P examiner found that the Veteran's affect displayed full range.  During November and December 2010 visits to VA, the Veteran's affect was full and appropriate to content.  The Veteran displayed stable mood, functioning memory, relatively infrequent panic attacks, proper speech, and appropriate affect.  The November 2010 C & P examination and medical records at VA do not indicate such symptoms as disturbances of motivation and mood; impairment of short- and long-term memory; panic attacks more than once a week; difficulty in establishing and maintaining effective work and social relationships; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  Based on the foregoing, the Board does not find the Veteran's disability picture more nearly approximates a 50 percent rating for the Veteran's PTSD and anxiety disorder without agoraphobia.  See id. § 4.130, DC 9411.

In an April 2011 letter, the Veteran's psychologist argued that the Veteran's primary stressor of having performed tunnel rat duties was not discussed at the November 2010 C & P examination.  Without discussing the merits of the psychologist's letter, the Board notes that the Veteran's stressor is pertinent as to whether his disability is service connected, and not in determining whether his service-connected disability symptoms are commensurate to a specific rating.

At the November 2010 C & P examination and during visits to VA, the Veteran's global assessment of functioning (GAF) scores were 55 and 60, which fall under the GAF score range signifying moderate symptoms and difficulty functioning.  Although this evidence may be probative, the Board notes that in April 2012, 
VA recorded the Veteran's complaints that he cannot receive a lower GAF score in pursuit of additional compensation from VA for his PTSD.  The medical provider concluded that the Veteran's primary motivation was to maximize the presentation of his symptoms in pursuit of such additional compensation.  Because of the Veteran's remarks about seeking a lower GAF score in order to maximize his compensation benefits, the Board places little probative value on the Veteran's GAF scores. 

B.  Rating of 50 Percent Effective February 22, 2011

The Board finds that the Veteran's PTSD and anxiety disorder without agoraphobia symptoms meet the criteria for a 50 percent schedular rating, effective February 22, 2011.

In its June 2015 rating decision, VA increased the rating of the Veteran's service-connected PTSD and anxiety disorder without agoraphobia to 50 percent, effective April 26, 2012.  That effective date was based on the date of the VA examination that showed a definite worsening of the Veteran's symptoms.  However, the evidence indicates that the Veteran exhibited symptoms commensurate to a 50 percent disability from February 22, 2011.

According to a February 22, 2011 letter issued by the Veteran's son, the Veteran exhibited sudden outbursts of anger, making it difficult to maintain interpersonal relationships.  Most of those episodes involved family members.  Moreover, the Veteran's son stated that his father was detached from his family members and his friends.  In March 2011, the Veteran's spouse issued a letter expressing similar concerns about her husband's outbursts of anger and his alienation from family and friends.  She considered leaving the marriage.  Furthermore, she asserted that her husband exhibited an "immense" number of panic attacks.  The Veteran's son and spouse are competent to report on things such as anger outbursts and problems with family relationships.  In April 2011, the Veteran's psychologist noted that the Veteran's thinking becomes disorganized when under stress; that he can exhibit severe, unconscious, and uncontrollable anxiety when pressured; and that he has irrational, delusional fears that hinder his ability to partake in simple life tasks.

Based on the letters provided by the Veteran's family members dating from February 22, 2011, and that are supported by his psychologist's April 2011 letter, the Board resolves all doubt in the Veteran's favor and finds that an effective date of February 22, 2011 is appropriate for the 50 percent schedular rating of his PTSD and anxiety disorder without agoraphobia.  The Board finds that this is when entitlement arose in accordance with the facts.  38 C.F.R. § 3.400(o); see 38 C.F.R. § 3.157(b)(2) (2011) (stating that the date of receipt of evidence from a layman can be considered a claim for increase if within the competnee of the lay person - this section was removed from the CFR in 2014); see also Swain v. McDonald, 27 Vet. App. 219, 225 (2015) ( "[T]he effective date for an increased rating, indeed, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of [disability] can be ascertained.")..

The Board notes that the evidence does not show symptoms of the severity, duration, or frequency as to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, from February 22, 2011 onward.

Although the Veteran's psychologist noted in April 2011 that all life aspects of the Veteran have been impacted due to his combat activities and ensuing PTSD symptoms, the evidence from visits to the same psychologist and to other medical providers outweigh the psychologist's claim.

First, the April 2012 C & P examination expressly did not indicate that the Veteran had the following symptoms: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; inability to establish and maintain effective relationships; speech intermittently illogical, obscure, or irrelevant; suicidal ideation; neglect of personal appearance and hygiene; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and difficulty in adapting to stressful circumstances (including work or a worklike setting).

Second, during a medical visit in October 2011, the Veteran reported that his sleep problems and combat memories affected his life by 30 to 40 percent and that in spite of his difficulties, he was enjoying his life.

Third, during all of the visits from the date of his claim, medical providers noted that the Veteran's speech was normal or that he was quite verbal.  The providers also recorded no evidence of suicidal ideation. The Veteran was always well developed, well nourished, appropriately dressed, and adequately groomed.

Overall, the Board finds that the weight of the competent evidence is in favor of the Veteran's exhibiting symptoms that most closely approximate a 50 percent schedular rating.

C.  Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  See, e.g., Vazquez-Claudio, 713 F.3d at 117 (stating that a veteran "may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration").  The Veteran's symptoms, such as panic attacks, chronic sleep impairment, anxiety, problems with relationships, detachment, and outbursts, have been considered via the General Rating Formula for Mental Disorders which the Board finds is sufficient to rate the Veteran's complete disability picture.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

III.  Analysis for TDIU

As noted in the Introduction, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, in addition to the mental disorder on appeal, the Veteran is also service-connected for diabetes (20 percent from July 27, 2016), tinnitus (10 percent from August 25, 2010), and bilateral hearing loss (noncompensable).  The Veteran's combined ratings are 20 percent from August 2010 and 60 percent from April 2012.  Thus, the Veteran does not meet threshold requirement for TDIU (a combined rating of 70 percent or more).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Id. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the evidence does not show that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).

The Veteran graduated from high school shortly before joining the U.S. Army.  During service, he worked in finance.  Following his service, he worked as a plumber and at one period co-owned a plumbing business for twenty-four years.  When his business partner passed away, the Veteran returned to being a plumber and worked as such for a total of about thirty-five years.

The 2010 C&P examination report indicates that the Veteran medically retired following a left-shoulder replacement surgery.  However, he is not service-connected for the left shoulder, so any impairment for that disability is not appropriate for TDIU consideration.  38 C.F.R. § 4.16.

In April 2011, the Veteran's psychologist deemed the Veteran "unemployable" because of his inability to tolerate stress in the workplace due to PTSD symptoms.  The psychologist listed several symptoms to buttress his reasoning, including: severe, unconscious, and uncontrollable anxiety when pressured by external forces beyond his control; a severe lack of trust in others; a persistent inability to tolerate authority; when stressed his thinking becomes disorganized; his overall cognitive abilities decline under stress; he harbors irrational and delusional fears that hinder his ability to partake of the simple tasks of life; he lives a life of solitude; he feels emotionally cut off from others; and he demonstrates exaggerated startle response, emotional numbing, significant hypervigilance, survival guilt, and the inability to have others behind or within close proximity of him.

However, the psychologist's April 2011 letter is contradicted in part by his March 2012 letter, in which the Veteran was determined to be unemployable due to not only his PTSD symptoms, but also due to his physical disabilities.  More significantly, the extreme symptoms described by the psychologist are inconsistent with the more moderate symptoms the Veteran has exhibited during his therapy sessions with the psychologist and during other visits to VA.  In October 2011, the Veteran reported that his symptoms affected his life by 30 to 40 percent and that in spite of his difficulties, he was enjoying his life.  The Veteran's mood during most of the visits was described as "neutral."  With regard to interpersonal difficulties outside the family, the Veteran has alternated between denying them (in June 2013) and reporting several troublesome relations (in March 2014).  He has been able to make and continues to maintain meaningful relationships with individuals whom he attended private treatments.  The majority, if not all of, medical records, including those from therapy visits with his psychologist, acknowledged that his speech was normal and that he was quite verbal.  He was always well developed, well nourished, appropriately dressed, and adequately groomed.  The Board finds that the preponderance of the foregoing evidence shows that the Veteran can communicate, dress, and be pleasant in a workplace setting.

The Veteran's PTSD and anxiety without agoraphobia symptoms may make it difficult for him to work around a large number of individuals outside his home.  However, given his educational background, work experience, and ability to work-even if in relative solitude-the Veteran is not unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  Therefore, TDIU is not warranted.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, from August 25, 2010 to February 21, 2011 is granted.

Entitlement to a staged rating of 50 percent, but not higher, from February 22, 2011 is granted.

Entitlement to TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


